                       Case 1:21-cv-00031-GNS Document 1-1 Filed 02/17/21 Page 1 of 1 PageID #: 10

 1S 4-l (Rcv.1 0/20)                                                              CIVIL COVER SHEET                                                                      [:    2/cJ-3}- b !JS·
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the fi li ng and service of pleadings or other papers as required by law, except as
 provided by local mies of court Thi s form, approved by the Judicial Confere nce of the United States in September 1974, is required for the use of the Cle rk of Court for the
 p urpose of initiating the civil docket sheet. (SEE INS TR UCTIONS ON NEXT PA GE OF THIS FORM.)
 I. (a) PLAINTIFFS                                                                                                     DEFENDANTS
            Roscoe D. Echols                                                                                           ~ ~ venile Justice, Miranda Rodgers Gray, Chris
                                                                                                        Fl             Ebi,l,EI.I P.wP.11. C v nth ir1 W r1tson. r1 nrl I r1Shr1nr1 M. Hr1rris
                                                                                                                     ~'?JR>'. oJ t ' t ! . t ~ f First Listed Defendant ~E~ca~o=kl~i•~------
                                                                                                                                                          (IN US PLAI N TIFF CASES ONLY}
                                                                                                                     Olfn £'1 LAND CONDEMNATTON CASES, USE THE LOCAT ION OF
                                                                                                                   1/ lU 2f HE TR ACT O F LAND INVOLVED.
    ( C) Attorneys (Firm Name. Address. and Telephone Numher)                                                           Attorneys ({/ Known)

                                                                                               U.S. DIS RICT COURT
                                                                                              WEST'N. DI T. KENTUCKY
 11. BASIS OF JURISDICTION (Place a11                             'X " i11 011 e Box 011/y}             Ill. CITIZENSHIP OF PRJNCIP AL PARTIES (Place an                                               "X" in One Bnxfnr Plai11 ti//
                                                                                                                   (For Diversity Cases Only)                                              and One Box.fOr Defendant)
0   I   U.S . Government                0    3    Federal Ques tion                                                                         PT F             DEF                                              PT F          DEF
           Plaintiff                                (U.S. Go vernment Not a Party)                           Citizen of This State              O     I     O            In corporated or Principal Place        O    4    0  4
                                                                                                                                                                            of Business In This State

D2      U.S. Government
           Defendant
                                        0    4    Di versity
                                                    (l11 dicate Citize11ship of'Parties i11 Item Ill)
                                                                                                             Citizen of Another State           0     2
                                                                                                                                                            •    2       Incorporated and Principal Place
                                                                                                                                                                           of Business In Another State          •         Os
                                                                                                             Citizen or Subject of a
                                                                                                                Foreign Country
                                                                                                                                                0     3
                                                                                                                                                            •    3       Foreign Nation                          0    6    0   6


!V. NATURE OF SUIT (Placea 11                       "X" in One Box 0111,1)                                                                          Click here for: Natme of S uit Code Descri )tions.
            CONTRACT                                                    TORTS                                   F ORFErTURE/PENALTY                             BANKRUPTCY                         OTHER STAT UTES



§
    110 l nsuran ce
    120 Marine
    ! 30 M iller Act
                                            PERSONAL I NJU RY
                                            31 0 Airplane
                                            315 A irplane Product
                                                                            O
                                                                                PERSON AL INJURY
                                                                                365 Personal Injury -
                                                                                    Product Liability
                                                                                                                625 Drug Related Seizure
                                                                                                                    of Property 21 USC 881
                                                                                                                690 Other
                                                                                                                                                      B    422 Appeal 28 USC 158
                                                                                                                                                           423 Withdrawal
                                                                                                                                                               28 USC 15 7
                                                                                                                                                                                                 375 False Claims Act
                                                                                                                                                                                                 376 Qui Tam (3 1 US C
                                                                                                                                                                                                     3729(a))
    140 Negotiable Instrnment                    Liability                  O   367 Health Care/                                                                                                 400 State Reapportionment
0   I 50 Recovery of Overpayment            320 Assault, Libel &                    Pham1acentical                                                                                               410 Antitrust
         & Enforcement of Judgment               Slander                            Personal Injury                                                                                              430 Banks and Banking
0   151 Medicare Act                        330 Federal Employers '                 Product Liabi li ty                                                                                          450 Commerce
0   152 Reco very of Defaulted                   Liability                  O   368 Asbestos Personal                                                                                            460 Depo11ation
         Student Loans                      340 Marine                              Injury Product                                   New Drug Application                                        470 Racketeer Influenced and
         (Excludes Veterans)                                                           1-----=-==,------1,n 840 Trademark                                                                            Corrupt Organizations
D     153 Recove1y of Overpayment
          of Veteran's Benefits
                                            345 Marin e Product
                                                 Liability
                                            350 Motor Vehicle
                                                                      Liabil ity
                                                                PERSONAL PROPERTY 1-,-----,--LoaA.:.B,,_O""R-"'--,----I'
                                                                            D
                                                                 370 Other Fraud         710 Fair Labor Standards                   Act of 2016
                                                                                                                                                    •
                                                                                                                              880 Defend Trade Secrets                                           480 Consumer Credit
                                                                                                                                                                                                     ( 15 use 1681 or 1692)
                                                                            O
                                                                                                                                                                                                       ~:~~~:~:~ ~::1sumer
0 160 Stockholders · Suits                  355 Motor Vehicle    371 Trnth in Lending        Act
0 190 Other Contract                            Product Liability           O
                                                                 380 Other Pe rsonal     720 Labo r/ Management        1 - -·S""oo""""
                                                                                                                                   . ·"IA
                                                                                                                                        "'"·"'"L"'
                                                                                                                                                ;s"'E""c"'u""m"'
                                                                                                                                                              ·""T""Y'"'·~ ~~                    485




                                                                                                                                                    §
0 195 Contract Product Liability            360 Other Personal       Property Damage          Relations                       861 HIA (1395ft)                                                   490 Cable/Sat T V
0 196 Franchise                                 Injury                      O
                                                                 385 Property Damage     740 Rail way Labor Act               862 Black Lung (923)                                               850 Sccu1itiesiCommoditics/
                                            362 Personal Injury -    Product Liability   751 Family and Medica l              863 DIWC/DIWW (405(g))                                                 Exchange
                                                Medical Malpractice                           Leave Act                       864 SSID Title XV I                                                890 Other S tatutory Acti o ns
...,,-_RE_A_._L_P_. R_O~P_E_R_TY
      210 Land Condemnation
                                                  · _RJ_G_H_T_S~~--t-----------790 Other Labor Litigation
                              _ _ _ _,..._C_I_V_JL_
                                        440 Other Ci vil Rights  Habeas Corpus:          791 Emp loyee Retirement
                                                                                                                              865 RSI (405(g))
                                                                                                                                                    •                                            891 Agricultural Acts
                                                                                                                                                                                                 893 Environmental Matters
D     220 Foreclosure                   441 Vo ting              463 Alien Detainee          Income Security Act       1--F=E"'D"'E""RAL'""' ' :-_-::T:-AX="'"s°"UI::,T::,8,,----,-,             895 Freedom of ln fo nnati on
    230 Rent Lease & Ejectment              442 Employmen t                     510 Motions to Vacate                                                 0    870 Taxes (U.S. Plaintiff                 Act


B
0
    240 Torts to Land
    245 Tort Product Liability
    290 All Other Real Property
                                            443 Housing/
                                                Accommodations
                                            445 Amer. wlDisabilities -
                                                                                    Sentence
                                                                                530 General
                                                                                535 Death Penalty            1--~JM-M-JG=RA~.~I"'I'"'O'"'N----1·
                                                                                                                                                0
                                                                                                                                                               or Defendant)
                                                                                                                                                           871 IRS-Third Party
                                                                                                                                                                26 USC 7609
                                                                                                                                                                                                 896 Arbitration
                                                                                                                                                                                                 899 Administrative Procedure
                                                                                                                                                                                                     Act/ Review or Appeal of
                                                Employment                      Other:                          462 Naturalization Application                                                       Agency Decision
                                            446 Ame r. w/Disab il ities -       540   Mandamus & Other          465 Other immigrat ion                                                           950 Constitutionality of
                                                Other                           550   Civil Rights                  Act ions                                                                         Stale Stalules
                                            448 Education                       555   Prison Condition
                                                                                560   Civil Detainee -
                                                                                      Condit ions of
                                                                                      Confi nement
V. ORIGIN (Pla ce an            "X" in One Box Onfr)
0                          D2                                                                           D4                                                                                             D8
    I   Original
        Proceeding
                                  Re moved from
                                  State Court
                                                              0     3       Remanded from
                                                                            Appellate Court
                                                                                                             Reinstated or
                                                                                                             Reopened             •    5 Transferred from
                                                                                                                                         Another District
                                                                                                                                                                     0      6 Multidistrict
                                                                                                                                                                               Litigation -
                                                                                                                                                                                                               Multidistrict
                                                                                                                                                                                                               Litigation -
                                                                                                                                          {specify)                            Transfer                        Direct File
                                             Cite the U.S. Civil Statute under which you are filing (Do              1101   citejurisdictfo11ul statutes rmless diversity):

Vl. CAUSE OF ACTION                         1   ------------------------------------
                                            Brief description of cause:

VII. REQUESTED IN                           0      CHECK IF THIS IS A CLASS ACTION                              DEMAND$                                          CHECK YES only if demanded in compl ai nt:
     COMPLAINT:                                    UNDER RULE 23, f.R.Cv.P.                                                                                      JURY DEMAND:                     0Yes          O No
VIII. RELATED CASE(S)
                                                 (See ;nstructions) :
      IF ANY                                                                JUDGE
                                                                                              ------------------ DOCKET NUMBER - - - - - - - - - - - - -
                                                                                SIGNATURE OF ATTORNEY OF RECORD




    RECE IPT #                     AM OUNT                                            APPL YING !FP                                    JUDGE                                    MAG .JUDGE
